Exhibit 10.1




May 31, 2013




Buxbaum Group

28632 Roadside Drive

Suite Two Hundred

Agoura Hills, CA 91301

Attention: Paul Buxbaum, President

 

Re: Buxbaum Group Engagement

 

Dear Paul:

 

Reference is hereby made to that certain letter agreement regarding the
engagement of the Buxbaum Group to provide advisory services to Hampshire Group,
Limited (the “Company”), dated January 28, 2013 (the “Engagement Agreement”) and
that certain letter agreement dated May 15, 2013 which extended the term of the
Engagement Agreement until June 1, 2013. The parties to the Engagement Agreement
hereby agree to extend the term of the Engagement Agreement until June 30, 2013.
Except for the extension of the term as provided herein, all of the terms and
conditions of the Engagement Agreement shall otherwise remain in full force and
effect.

 

If the terms of this agreement are acceptable, please sign below where indicated
and return an electronic copy of the countersigned agreement to my attention at
pwoodward@mhwcapital.com.

 

Very truly yours,

 

Hampshire Group, Limited

 


By:       /s/ Peter Woodward

Name: Peter Woodward

Title:   Chairman

 

AGREED AND ACCEPTED:

 

Buxbaum Holdings, Inc. dba

Buxbaum Group

 

By:  

/s/ Paul Buxbaum

Name:

Paul Buxbaum

Title:  

President

Date: 

May 31, 2013


        